Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Healy (5930918).
     Healy shows An article of footwear comprising:
an upper (26);
a sole structure attached to the upper and including a fluid-filled chamber (30) defining a sealed
interior void (column 3 lines 43-47) and exposed (see figures 1 and 5) along an outer periphery of the sole structure, the fluid-filled chamber including a first portion extending along a medial side of the sole structure, a second portion extending along a lateral side of the sole structure, and a third portion extending between and connecting the first portion and the second portion (see figures 1 and 5); and
a heel counter (24, see upward extensions in figures 1 and 5)extending from a first distal end of the first portion, around a posterior end of the upper, to a second distal end of the second portion as claimed.
In reference to claims 2, 6-9, 13-18, see figures 1 and 5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 10, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Healy (5930918).
     Healy shows footwear as described above except for the exact materials for the midsole and outsole.  Healy states that the use of EVA and PU are commonly used for midsoles/the heel counter element (see column 1 lines 10-20) and Healy states in column 3 lines 30-40 the fluid filled chamber is made from TPU or PU.  IT would be either inherent of obvious to use EVA or PU for the heel counter/midsole of Healy to provide conventional cushioning and stability.
     In reference to claims 4 and 20, official notice is taken that it is well known and conventional to use transparent materials for footwear elements to provide a desired look or style to the footwear and it would have been obvious to use transparent materials for the device of Healy to allow a user to see the upper and other shoe elements.
     In reference to claim 10, official notice is taken that it is well known and conventional to use foam materials for an outer sole.  It would have been obvious to use foam for the outer sole 22 of Healy to provide conventional cushioning and traction.  IT is noted that in claim 5 the heel counter (24) is shown as “extending over a sidewall of the outer sole member” as shown in figure 5 as element 24 extends laterally over element 22.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As noted by the Examiner in the interview she stated that further search and considerations would be needed and did not think that adding language directed towards the chamber being exposed along the outer periphery of the sole would be allowable.  In view of the amendments made additional searching was conducted and new references are applied and cited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 /MARIE D BAYS/ Primary Examiner, Art Unit 3732